DETAILED ACTION
I.	Claim 5 has been cancelled.
II.	Claims 1-4 and 6-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                      Examiner’s Statement of Reasons for Allowance
Claims 1-4 and 6-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 12/03/2020.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The amendments to the claims give cause for the 35 U.S.C. 112, first paragraph rejection to be hereby withdrawn.
The amendments to the claims give cause for the 35 U.S.C. 101 rejection to be hereby withdrawn.
As per independent claims 1, 15 and 18, generally, the prior art of record, United States Patent No. US 7184550 B2 to Graunke which shows a method and apparatus for simultaneous decryption and re-encryption of publicly distributed content via stream ciphers; United States Patent No. US 5870477 A to Sasaki et al. which shows an enciphering/deciphering device and method, and encryption/decryption communication system; United States Patent No. US 8477946 B2 to Funk et al. which shows a method and apparatus for protecting encryption keys in a logically partitioned computer system environment; United States Patent No. US 7434069 B2 to Nessler which shows a italicized claim elements (i.e., claim 1: “perform through said arithmetic logic unit an encrypted logical operation on said encrypted data to generate encrypted output data based upon said encrypted data presented at said bus or interface and provide said generated encrypted output data to said bus or interface, wherein data remains encrypted throughout receiving said encrypted data, said encrypted logical operation through said arithmetic logic unit generation of said encrypted output data and providing of said generated encrypted output data, and wherein said generated encrypted output data is an equivalent to encrypting a result of performing a corresponding logical or arithmetic operation comprising shifting, logical and, logical or, addition, subtraction, multiplication, or division, on unencrypted data to which said received encrypted data is an encrypted equivalent”; claim 15: “said encrypted operation generating said output encrypted data equivalent to encrypting an output generated by applying a corresponding arithmetic or logical operation comprising shifting, logical and, logical or, addition, subtraction, multiplication, or division to said information encoded by said encrypted input data, wherein data remains encrypted throughout said processing through said encrypted processor and through said arithmetic logic unit: and using said encrypted processor, outputting said generated encrypted data”; claim 18: “performing through an e”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431